 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Edward J Gladney,                                 No. CV-17-00427-TUC-DCB
10                      Plaintiff,                         ORDER
11       v.
12       JT Shartle, et al.,
13                      Defendants.
14
15             On July 12, 2019, Plaintiff filed a Motion for Clarification, which is really a request
16   to file a Sur-Reply. There are no provisions in either the Federal Rules of Civil Procedure
17   or the Rules of Practice for the United States District Court for the District of Arizona
18   (Local Rules) for filing sur-replies.
19             The Court has already clarified the briefing schedule for the pending dispositive
20   motions. (Order (Doc. 121)). In short, Plaintiff filed a Motion for Summary Judgment,
21   and Defendants filed a Motion for Summary Judgment/Response, i.e., Crossmotion for
22   Summary Judgment. Defendants also included in the same document a Motion to Dismiss.
23   Plaintiff’s Response to the Motion to Dismiss (Doc. 122) and Response to Defendants’
24   Motion for Summary Judgment/Reply (Docs. 114, 115, 116, 117, 118, 119, 120) were
25   subsequently due and filed on July 5, 2019.1 The Court granted the Plaintiff’s Motion to
26   1
       “Plaintiff filed a Response in Opposition to Defendant’s Motion to Dismiss (14 pages)
     (Doc. 113) and Supplemental Response (5 pages) (Doc. 113-1); Response in Opposition to
27   Defendant’s Cross-Motion for Summary Judgment, and Request for Sanctions (16 pages)
     (Doc. 114), and Response to Defendant’s Cross-Motion in Opposition to Plaintiff’s Motion
28   for Summary Judgment, or Alternatively, Motion to Stay (8 pages) (Doc. 115). The
     Response (Doc. 115) appears to be a Reply in support of Plaintiff’s Motion for Summary
 1   Exceed Pages for these responsive documents. (Order (Doc. 121)). The only remaining
 2   briefs related to the parties’ dispositive motions are the Defendants’ Replies which were
 3   filed on July 22, 2019 (Doc. 126). The dispositive motions are now fully briefed and taken
 4   under advisement.
 5         For this reason, the Plaintiff’s Motion for Equitable Estoppel is also stricken. He
 6   asserts that the doctrine should preclude dismissal of his claims. The motion is really a
 7   sur-reply, raising a new response to Defendants’ Motion for Summary Judgment. The
 8   dispositive motions are fully briefed. The Plaintiff may not sur-reply, especially he may
 9   not raise new arguments by sur-reply.
10         Accordingly,
11         IT IS ORDERED that the Motion for Clarification (Doc. 123) and Motion for
12   Leave to File Excess Pages (Doc. 125), which in combination are really a Motion for Leave
13   to File a Sur-Reply are DENIED.
14         IT IS FURTHER ORDERED that the Motion to Strike (Doc. 128) is GRANTED.
15   The Clerk of the Court shall strike the Motion for Equitable Estoppel (Doc. 127) as an
16   improper Sur-Reply.
17         Dated this 26th day of July, 2019.
18
19
20
21
22
23
24
25
26
27
28   Judgment. The Plaintiff filed a Statement of Disputed Facts (Doc. 116) and Second
     Supplemental Statement of Undisputed Facts (Doc. 117).” (Order (Doc. 121) at 1-2.)

                                                -2-
